405 F. Supp. 307 (1975)
Alifonsa Alicia Pareha SAVAGE, Plaintiff,
v.
Robert J. KIBBEE, Individually and as Chancellor of the City University of New York, et al., Defendants.
No. 75 Civ. 4358 (HFW).
United States District Court, S. D. New York.
October 16, 1975.
Alter & Greene, Brooklyn, N. Y. by Bernard M. Alter, Brooklyn, N. Y., of counsel, for plaintiff.
W. Bernard Richland, Corp. Counsel, New York City, by Marion Probst, New York City, of counsel, for defendants.

MEMORANDUM DECISION AND ORDER
WERKER, District Judge.
At the termination of a hearing on a motion for a preliminary injunction which was brought on by plaintiff above named, and denied, defendants orally moved to dismiss the causes of action brought under Titles VI and VII of the Civil Rights Act of 1964 as amended upon the ground that this court does not have jurisdiction. This action was commenced on September 9, 1975. Plaintiff filed a complaint with the Equal Employment Opportunity Commission on August 28, 1975, and as of the date of filing the complaint, the commission had not rendered a decision.
I am asked to assume jurisdiction on the basis that the EEOC will not reach plaintiff's complaint for a period of two years and consequently a right to sue letter will not be issued during that period of time and therefore this court should assume jurisdiction. I decline to do so on the ground that the procedural requirements have not been met. Weise v. Syracuse University, 522 F.2d 397, 412 (2d Cir. 1975). The causes of action under Titles VI and VII, 42 U.S.C. §§ 2000d and 2000e, are therefore dismissed with leave to amend at such time as those requirements have been met.
Defendants are granted 20 days within which to answer the remaining causes of action.
So ordered.